DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 24, 2021 has been entered.
Priority
	This application is a continuation of U.S. Patent Application No. 15/030,936 filed on April 21, 2016, which is a national stage application of International Application No. PCT/JP2014/076787 filed on October 7, 2014, which claims priority to Japanese Patent Application No. 2013-222565, filed on October 25, 2013. 
Status
This Office Action is in response to Applicants' Amendment and Remarks filed on February 24, 2021 in which Claims 4, 5 and 17-19 are cancelled, Claims 1, 3, 6 and 10 are amended to change the breadth of the claims, and new Claim 20 is added.  Claims 1-3, 6-16 and 20 are pending, which will be examined on the merits herein.
Rejection Withdrawn
Applicant's arguments, see page 1, lines 5-9 of the Remarks, filed February 24, 2021, with respect to Claims 1-19 have been fully considered and are persuasive. The rejection of Claims 1-19 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, has been withdrawn in view of the amendment Claim 1.
Applicant's arguments, see page 3, lines 6-17 of the Remarks, filed February 24, 2021, with respect to Claims 1-14 have been fully considered and are persuasive. The rejection of Claims 1-14 on the ground of nonstatutory double patenting as being unpatentable over Claims 1, 2, 5, 7, 11 , 13 and 17 of copending Application No. 15/766,116 has been withdrawn in view of the amendment Claim 1.


Terminal Disclaimer
The terminal disclaimers filed on September 30, 2020 to reject the instant claims as being unpatentable over Claims 1, 3-5 and 9-12 of U.S. Patent No. 10,005,849 B2 and to reject the instant claims as being unpatentable over Claims 1-5 of copending Application No. 15/15/521,965 have been reviewed and are accepted.  The terminal disclaimers have been recorded.

The following ground of rejection of record in the previous Office Action are maintained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 6-16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Iji et al (EP 2471820 A1, provided with the PTO-892 filed 6/11/2018).
Applicants claim a cellulose derivative comprising a long-chain organic group having 5 or more carbon atoms and at least one short-chain organic group having 4 or less carbon atoms, the long-chain organic group and the short-chain organic group being  introduced therein by use of hydroxy groups of a cellulose, wherein the cellulose derivative contains a crystal structure derived from a cellulose derivative portion to which the short-chain organic group having 4 or less carbon atoms is linked, the crystal structure comprises a crystal region of the cellulose acylated with a short-chain acyl group having 2 to 4 carbon atoms as the short-chain organic group, the short-chain organic group is introduced by use of a hydroxy group of the cellulose to form an ester bonding, the long-chain organic group is introduced by use of a hydroxy group of the cellulose to form an ester bonding, the short-chain organic group includes an acetyl group, the crystal structure contains a cellulose acetate crystal, an average number of the short-chain organic groups introduced per glucose unit is 1.3 to 2.7, and an average number of the long-chain organic groups introduced per glucose unit is 0.1 to 1.0.
The Iji et al EP publication discloses a grafted cellulose acetate which preparation involve chloridized and hydrogenated cardanol being allowed to bind to cellulose acetate which resulted in the cellulose having a degree of acetylation (DSAce) of 2.1 and DScd (degree of cardanol substitution) of 0.90 (see paragraph nos.  indication for the presence of a hydroxyl group.  Also see Example 2 in Table 1A on pages 29 and 30 which discloses a DSAce at 2.1 and a DScd of 0.55 wherein the total degree of substitution for the acetate and cardanol groups for the grafted cellulose acetate is (2.1 + 0.55 = 2.65), which leaves a hydroxyl degree of substitution (DSoh) of 0.35, which embrace the subject matter of instant Claim 1 as well as the subject matter of instant Claims 2 , 3 and 11 which recite the average number of hydroxyl groups per glucose unit is less than 1.7 in instant Claim 2 and less than 1.2 in instant Claims 3 and 11.  The above description of Examples 1 and 2 of the Iji et al EP publication embraces the subject matter recited in instant Claim 1 which recite the average number of short-chain organic groups per glucose unit in a range of 1.3 to 2.7, which is embraced by the DSAce at 2.1 disclosed in the Iji et al publication and wherein the average number of long-chain organic groups per glucose unit is in a range of 0.1 to 1.0, which is embraced by the DScd at 0.90 and 0.55 disclosed in the Iji et al publication.  The acetate group disclosed in the Iji et al publication as mentioned above embraces subject matter recited in instant Claims 1 and 10 wherein the short-chain organic group is a short-chain acyl group having 2 to 4 carbon atoms, and embraces the subject matter recited in instant Claims 6, 7 and 12 wherein the short-chain organic group includes an acetyl group.  The cardanol group mentioned in Examples 1 and 2 of the Iji et al EP publication embraces the subject matter of instant Claims 8 which recites the long-chain organic group includes a long-chain organic group having 7 to 48 carbon atoms and embraces the subject matter recited in instant Claim 9 which recites the long-chain organic group comprise a cardanol moiety. Furthermore, the long-chain organic group being introduced by use of a hydroxy group of the cellulose to form an ester bonding.  Example 1 of the Iji et al publication further disclose the molding conditions for the grafted cellulose acetate thereof, which embraces the subject matter recited in instant Claim 13 of a molding resin composition containing the cellulose derivative according to Claim 1 and embraces the subject matter recited in instant Claim 14 which recites a molding resin composition comprising the cellulose derivative according to Claim 1.  The molding resin composition comprising the chloridized and hydrogenated cardanol prepared in Example 1 of the Iji et al publication also embraces the subject matter recited in instant Clams 15 and 16 wherein the cellulose derivative is 50% by mass or more. Newly added Claim 20 which recite the cellulose derivative according to Claim 1 having a peak in the vicinity of 20 = 8° in X-ray diffraction does not provide any information that suggest novel subject matter..
The instantly claimed cellulose derivative differs from the grafted cellulose acetate disclosed in the Iji et al EP publication by claiming that the cellulose derivative thereof contains a crystal structure.
However, the above description of the structure of the grafted cellulose acetate suggests a cellulose derivative containing a cellulose crystal, particular in view of the similarity of the short-chain organic group having 4 or less carbon atoms being linked to the cellulose, which provide the basis for the crystal structure described in instant Claims 1 and 10. 
The rationale used to support a conclusion of obviousness in the instant rejection of the claims include combining prior art elements according to known methods to yield predictable results.
One having ordinary skill in the art would have been motivated to employ the process of the prior art with the expectation of obtaining the desired product because the skilled artisan would have expected the analogous starting materials to react similarly.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicants invention having the Iji et al EP publication before him to obtained the instantly claimed cellulose derivative in view of their closely related structures and the resulting expectation of similar molding properties.
Response to Arguments
Applicant's arguments filed February 24, 2021 have been fully considered but they are not persuasive. Applicants argue that the instantly claimed cellulose derivative differs from the grafted cellulose acetate disclosed in the Iji et al EP publication by claiming that the cellulose derivative thereof contains a crystal structure. This argument is not persuasive since the cellulose derivative disclosed in the Iji et al EP publication has the same chemical formula composition described in the instant claims. The crystal structure disclosed in the instant claims is a description of the property that results from the cellulose derivative chemical formula.  Applicants are reminded that products of identical chemical composition cannot have mutually exclusive properties.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  In re Spada 15 USPQ 2d 1655, 1658 (Fed. Cir. 1990).  See MPEP 2112.01.  Applicants further point to the specification of another application, US 15/521,965, to support preparation of a cellulose derivative that has no crystal structure.  It is not clear if the final cellulose derivative referred to in Comparative Example 1 in the other application is a cellulose acetate derivative the last sentence in paragraph no. [0221] discloses that “it is found that the sample of Comparative Example 1 has neither a cellulose acetate crystal nor a cellulose crystal and is amorphous”.  Accordingly, the .

Summary
	No claim has been allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVERETT WHITE whose telephone number is (571)272-0660. The examiner can normally be reached on M-F from 12 pm – 5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Shaojia Anna Jiang, Ph.D. can be reached on (571) 272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see  HYPERLINK "http://pair-direct.uspto.gov/" http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Everett White/
Examiner, Art Unit 1623

/SHAOJIA A JIANG/Supervisory Patent Examiner, Art Unit 1623